UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


HENRY SPARKS,
                                                   No. 6:18-cv-06840-MAT
                                  Petitioner,      DECISION AND ORDER
             -vs-

SUPERINTENDENT HAROLD GRAHAM,

                                  Respondent.




I.    Introduction

      This is a pro se petition for a writ of habeas corpus pursuant

to    28   U.S.C.    §   2254   filed   by   Henry    Sparks   (“Sparks”   or

“Petitioner”)       challenging   the   judgment     of   conviction   entered

against him on June 7, 2007, in New York State, Monroe County Court

(D’Amico, J.) following a guilty plea to one count of Robbery in

the First Degree and one count of Assault in the Second Degree. For

the reasons discussed below, the Court denies Petitioner’s request

for a writ of habeas corpus.

II.   Factual Background and Procedural History

      In a thirteen-count indictment, an Erie County grand jury

charged Sparks with three counts of Robbery in the First Degree

(New York Penal Law (“P.L.”) § 160.15[3]), four counts of Assault

in the Second Degree (P.L. § 120.05[2]), Attempted Criminal Sexual

Act in the First Degree (P.L. §§ 110/130.50[1]), Attempted Incest

(P.L. §§ 110/255.25), Petit Larceny (P.L. § 155.25) and Grand
Larceny in the Fourth Degree       (P.L. Law § 155.30[8]). The charges

arose from Sparks’ attack on his sister and her friend while he

brandished a knife, a crowbar, and a two-by-four.

      On January 22, 2007, Sparks appeared with counsel before Erie

County Court Judge Michael D’Amico and pleaded guilty to first-

degree robbery under count one and second-degree assault under

count two, in full satisfaction of the indictment. Sparks was

sentenced on June 7, 2007, as a persistent violent felony offender

to 20 years to life on the robbery conviction and 12 years to life

on the assault conviction, those sentences to run concurrently with

each other.

      Defense   counsel    filed   a    timely   notice   of     appeal.   On

February 8, 2008, the Legal Aid Bureau of Buffalo, Inc. was

assigned as appellate counsel. On July 8, 2008, appellate counsel

Vincent Gugino, Esq. submitted a proposed Stipulation to the Record

on   Appeal   for   the   prosecuting     assistant   district    attorney’s

signature. Appellate counsel noted his intention to file a brief on

Sparks’ behalf on July 31, 2008.

      Correspondence submitted by Sparks reveals that on July 11,

2008, his assigned appellate counsel sent him a letter asking

whether Sparks “wish[ed] to proceed with the appeal” and have

counsel file a brief asking the Appellate Division to vacate the

guilty plea. Appellate counsel explained,

      If your guilty plea were vacated you would face the
      original charges and the possibility of a trial. If you

                                    -2-
     were found guilty after trial, your [sic] would face a
     longer   period   of  jail   time, including possible
     consecutive sentences. I am aware that your present
     sentence of twenty years to life for robbery in the first
     degree and twelve years to life for assault in the second
     degree (the two sentences to be served concurrently) is
     already a very long sentence. But the judge correctly
     noted that these were the lowest sentences available for
     a persistent violent felony offender convicted of Class
     B and Class D violent felonies (see Penal Law § 70.08).
     If your present guilty plea was vacated, the prosecution
     is not required to offer you another plea bargain.


Letter, Docket No. 8, p. 10 of 14. Appellate counsel urged        Sparks

to “fully consider the possible risks presented to [him] if [he]

were successful in this appeal.” Appellate counsel asked Sparks to

let him know how he wished to proceed. Id.

     On July 18, 2008, in response to a letter from Sparks,

appellate   counsel   wrote   again    and   enclosed   copies   of   the

transcripts from the plea colloquy, motion argument, and sentencing

hearing. See Letter, Docket No. 8, p. 11 of 14. Citing to pages in

the plea transcript, appellate counsel pointed out that “Judge

D’Amico mentioned capping the sentence at twenty years only if

[Sparks] were not found to be a persistent violent felony offender”

and “also explicitly state[d] that if [Sparks] were found to be a

persistent violent felon, then [he] would be sentenced to an

indeterminate sentence of twenty years to life.” Id. (emphasis in

original). Appellate counsel reminded Sparks that he “nonetheless

still took the guilty plea, after [Judge D’Amico] told [Sparks]

that, as a persistent violent felony offender, [he] would face


                                 -3-
twenty to life[,] . . .        the lowest possible legal sentence for a

guilty plea to a Class B violent felony, as the judge also noted

during the plea colloquy.” Id.

     Appellate counsel went on to observe that if trial counsel had

explained the sentence differently to Sparks, “what he actually

told [Sparks] does not appear on the record of the plea minutes or

anywhere else.” Id. In any event, appellate counsel explained,

“what the judge actually told [Sparks] on the record about the

sentence he would impose when he was taking [his] guilty plea is

very relevant also and possibly even determinative of the issue

here.” Id. In closing, appellate counsel explained that in order to

raise that issue that trial counsel had misled him about his

possible sentence, Sparks would have to make a motion to vacate the

judgment under New York Criminal Procedure Law (“C.P.L.”) § 440.10.

Appellate counsel informed Sparks that this issue could not “be

raised on direct appeal because there is not enough of a record”

and that appellate counsel’s office could not represent him in a

motion of that kind because it was only assigned to represent

Sparks for his direct appeal. Id.

     On   August   27,   2008,   appellate   counsel   submitted   to    the

prosecutor a Stipulation of Discontinuance signed by Sparks and

appellate   counsel.     The   prosecutor   signed   the   Stipulation   and

returned it to appellate counsel. By order entered September 11,

2008, the Appellate Division, Fourth Department, of New York State


                                     -4-
Supreme Court (“Appellate Division”) dismissed the appeal on the

basis of the fully executed Stipulation of Discontinuance.

     Nine years later, by motion dated September 27, 2018, Sparks

filed an application for a writ of error coram nobis in the

Appellate Division. Sparks asserted that he had been deprived of

the effective assistance of appellate counsel due to counsel’s

filing of a stipulation of discontinuance instead of perfecting his

appeal. The prosecutor filed an opposing affidavit, and Sparks

filed a reply affidavit. The Appellate Division denied relief on

December 5, 2017. Sparks filed an application for leave to appeal

to the New York Court of Appeals, which was denied on March 22,

2018.

     On August 29, 2018, Sparks commenced the instant habeas

proceeding asserting that he was denied his Sixth Amendment right

to effective assistance of appellate counsel based his alleged

failure   to   understand     the   ramifications   of   the    stipulation

discontinuing his appeal. Respondent filed a response to the

petition along    with   an   opposition   memorandum    of    law   and   the

relevant state court records. Sparks filed a reply.

III. Discussion

     A.    The Petition Is Untimely

     Respondent argues that the petition is untimely             because it

was filed more than a year from the date the judgment became final.




                                     -5-
Respondent      further   contends   that    Sparks      is   not   entitled     to

statutory or equitable tolling of the limitations period.

       The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), which governs the instant petition, requires that a

federal habeas corpus petition be filed within one year of the date

of several occurrences. 28 U.S.C. § 2244(d)(1)-(4). The applicable

event in the present case is the date on which Sparks’ state court

conviction becomes final. 28 U.S.C. § 2244(d)(1). A conviction

becomes final once “the judgment of conviction [has been] rendered,

the availability of appeal exhausted, and the time for petition for

certiorari . . . elapsed.” Teague v. Lane, 489 U.S. 288, 295 (1989)

(citation and internal quotation marks omitted).

       “In general, the expiration of a habeas petitioner’s time to

seek   direct    review   is   governed     by   state    rules     of   appellate

procedure and the Supreme Court’s rules governing petitions for

certiorari.” Lue v. Marshall, No. 08 CIV. 3834 DAB, 2014 WL 787327,

at *8 (S.D.N.Y. Feb. 24, 2014). When a habeas petitioner fails to

appeal the judgment against him to the intermediate appellate

court, his conviction becomes final thirty days from the imposition

of sentence, the point at which, under C.P.L. § 460.10(1)(a), the

time to initiate a direct appeal expires. Bethea v. Girdich, 293

F.3d   577,   578   (2d   Cir.   2002)    (citing     N.Y.    Crim.      Proc.   Law

§ 460.10(1)). When a habeas petitioner does appeal his conviction

to the intermediate state appellate court but does not seek leave


                                     -6-
to appeal an adverse decision by that court to the New York State

Court of Appeals, the conviction becomes final thirty days from the

Appellate     Division’s    decision.       See    N.Y.     Crim.    Proc.    Law

§ 460.10(5)(a) (“An appeal to the court of appeals from an order of

an intermediate appellate court is taken as follows: (a) Within

thirty days after service upon the appellant of a copy of the order

sought   to   be    appealed,   the   appellant     must    make    application,

pursuant to section 460.20, for a certificate granting leave to

appeal to the court of appeals. . . .”).               If a defendant seeks

permission to appeal to the New York Court of Appeals but is denied

leave, and does not then seek a writ of certiorari from the United

States Supreme Court, the conviction becomes final ninety days

after the denial of leave to appeal, at the expiration of the time

to seek Supreme Court review. McKinney v. Artuz, 326 F.3d 87, 96

(2d Cir. 2003) (citing Sup. Ct. R. 13(1) (“A petition for a writ of

certiorari seeking review of a judgment of a lower state court that

is subject to discretionary review by the state court of last

resort is timely when it is filed with the Clerk within 90 days

after entry of the order denying discretionary review.”)).

     Here, Sparks filed a timely notice of appeal in the Appellate

Division,     but   he   then   voluntarily       elected   to     withdraw   and

discontinue his appeal. The Appellate Division dismissed Sparks’

appeal on Thursday, September 11, 2008, pursuant to the stipulation

executed by Sparks, his appellate counsel, and the prosecutor.


                                      -7-
     Sparks did not seek leave to appeal the Appellate Division’s

order of dismissal. This is a somewhat unusual course of events,

raising a question as to whether the Appellate Division’s order is

appealable or nonappealable, i.e., whether it could be the subject

of an application for leave to appeal to the New York Court of

Appeals under C.P.L. § 450.90. Lue, 2014 WL 787327, at *10. The

distinction is relevant to determining the date that the conviction

became final. Id. at *9-*10. If the order is appealable, Sparks’

conviction would become final thirty days after the Appellate

Division’s dismissal, at the expiration of time to seek leave to

appeal   to   the   Court   of   Appeals.   E.g.,   Smalls   v.   Smith,

No. 05-CV-5182(CS), 2009 WL 2902516, at *5 (S.D.N.Y. Sept. 10,

2009) (citing N.Y. Crim. Proc. Law § 460.10(5)(a); other citations

omitted); Bethea, 293 F.3d at 578 (stating that “the one-year

limitations period began running on April 9, 1999, when Bethea’s

time for filing a notice of appeal from his judgment of conviction

expired”).

     If, however, the Appellate Division’s September 11, 2008 order

is nonappealable, then Sparks would be entitled to a later date for

determining the finality of his conviction. In such case, the

Appellate Division would be “the state court of last resort” for

purposes of Supreme Court Rule 13.1, see Lue, 2014 WL 787327, at *9

(citations omitted), and Sparks could have then requested a writ of

certiorari from the Supreme Court. Id. (citations omitted). Thus,


                                  -8-
Sparks’ conviction would have become final at the expiration of

time to seek a writ of certioriari from the Supreme Court to

challenge that order, that is, ninety days after the September 11,

2008 order of dismissal, or on Monday, August 11, 2008. Sparks

would have had one year from that date, or until August 11, 2009,

barring any statutory or equitable tolling, to file his federal

habeas petition.

       Even giving Sparks the benefit of the later start-date of the

statute of limitations (August 11, 2008), he did not file his

habeas petition prior to the expiration of the one-year limitations

period on August 11, 2009. Rather, as noted above, he filed it

about nine years later, on August 29, 2018. Moreover, as discussed

below, Sparks is not entitled to statutory tolling under 28 U.S.C.

§ 2244(d)(2) or equitable tolling.

       B.   Statutory and Equitable Tolling Are Unavailable

       With regard to statutory tolling, AEDPA provides that “the

time    during    which   a   properly     filed   application    for    State

postconviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward

any    period    of   limitation   under   this    subsection.”   28    U.S.C.

§ 2244(d)(2). However, a “properly filed application for State

postconviction or other collateral review” that is filed after

AEDPA’s statute of limitations period has expired does not restart

the limitations period or otherwise toll the period for filing a


                                     -9-
habeas petition. See Smith, 208 F.3d at 15-17 (“We therefore hold

that proper calculation of Section 2244(d)(2)’s tolling provision

excludes time during which properly filed state relief applications

[such as applications for writs of error coram nobis] are pending

but does not reset the date from which the one-year state of

limitations begins to run . . . .”). Sparks did not file his

application for a writ of error coram nobis until several years

after the limitations period expired on August 11, 2009. Thus, his

time to file this action was not tolled by virtue of his coram

nobis petition. E.g., Hilson v. Graham, No. 117CV8861ERKHP, 2018 WL

7502304, at *3 (S.D.N.Y. July 25, 2018), report and recommendation

adopted, No. 17CIV8861ERKHP, 2019 WL 1004183 (S.D.N.Y. Feb. 28,

2019).

     Sparks also cannot avail himself of the doctrine of equitable

tolling, which requires a showing that “‘(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way’ and prevented timely filing.”

Lawrence v. Florida, 549 U.S. 327, 336 (2007). As a general rule,

habeas petitioners cannot rely on their pro se status, limited

education,   and   ignorance   of     the   law   as   “extraordinary

circumstances.”    See Francis v. Miller, 198 F. Supp.2d 232, 235

(E.D.N.Y. 2002) (petitioner’s assertions that “he has limited

education, is ignorant of the law and legal procedure, lacked funds

to hire another attorney, had limited access to legal assistance


                               -10-
that was available to prisoners, and was allowed limited use of the

prison law library . . . are not extraordinary circumstances that

warrant equitable tolling for the extended period of delay”)

(citing Smith, 208 F.3d at 16 (petitioner’s pro se status does not

merit equitable tolling); other citations omitted).

       Sparks     suggests         in     his     reply    that     appellate      counsel’s

“abandonment”         of    him    during       appellate     proceedings constitutes

“extraordinary circumstances.” Sparks also contends that he acted

with    “reasonable             diligence         in     pursuing       redress     of    the

constitutional error of appellate counsel.” Even assuming, for

purposes of argument only, that Sparks could show “extraordinary

circumstances,”            he     cannot        demonstrate       the    second     required

element—that he acted with reasonable diligence throughout the

period he seeks to have tolled. As Respondent points out, Sparks

did not begin exhausting his ineffective assistance claim until

September       27,    2018,       over     a     decade    after       he   stipulated    to

discontinuing         his       appeal.    Sparks        asserts    that     the   Appellate

Division’s dismissal order of September 11, 2008, was a “state

created   impediment”             preventing       him    from     timely    asserting    his

federal claims, but this is nonsensical. Given that his claim is

based on the allegedly poor advice he received from appellate

counsel about the decision to withdraw his appeal, Sparks could

have initiated a coram nobis proceeding as soon as the Appellate

Division issued its dismissal order in September 2008.                                Sparks


                                                -11-
offers   no    reason   why   he   could    not     have    started   exhaustion

proceedings earlier, much less explain why he waited over a decade

to do so.

      In sum, Sparks’ petition is clearly untimely under AEDPA, and

he is not entitled to statutory tolling or equitable tolling of the

limitations      period.   Accordingly,      the    Court    need    not   address

Respondent’s alternative argument that the petition should be

dismissed as meritless.

IV.   Conclusion

      For the reasons stated above, the petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 is denied, and the

petition    is   dismissed.   Because      Sparks    has    failed    to   make   a

substantial showing of a denial of a constitutional right, the

Court declines to issue a certificate of appealability. See 28

U.S.C. § 2253(c)(2).

      SO ORDERED.

                                            S/Michael A. Telesca


                                           HONORABLE MICHAEL A. TELESCA
                                           United States District Judge

Dated:        July 9, 2019
              Rochester, New York.




                                     -12-
